DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/27/2021 has been entered.  Claims 1-8 have been canceled. New claims 21-22 have been added.  Claims 9-22 are presented for examination.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 15 recites the first phrase, “wherein each of the priors is associated with … a plurality of baseline features in a feature space.”  Claims 9 and 15 further recite the second phrase, “wherein updating the at least one of the priors comprises updating at least one value of the plurality of baseline features in the feature space of the at least one of the priors.” The first phrase indicates that each prior of the plurality of priors is associated with a potentially separate or different plurality of baseline features and a feature space i.e., thus forming collectively multiple pluralities of baselines features and multiple feature spaces.  The second phrase, 
Claims 10-14 and 16-22 are rejected for failing to cure the deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2019/0094966) in view of Atterer (Atterer et al., “Knowing the User’s Every Move – User Activity Tracing for Website Usability Evaluation and Implicit Interaction,” published 2006, downloaded from https://www.researchgate.net/publication/221023546_Knowing_the_user's_every_move_User_a

 	Regarding claim 9, Kukarni teaches a method of constructing a predictive model for user behavior in a virtual environment comprising:
 	determining a baseline response for each of a plurality of sensors and a user ([0035-0036, 0026], the system obtains sensor data/response from sensors; [0044], for example, the system may obtain baseline signal data from multiple EMG sensors; [0032], the sensor data is processed to determine user interactions with augmented reality content);
 	building an individualized model comprising a plurality of priors generated from the baseline responses ([0035-0036, 0045], the system trains a model e.g., the AR interaction analyzer or the overall Kukarni prediction system, using sensor data; Fig. 2, [0045], the model includes multiple sub-models, components or feature sets i.e., “priors,” that are used to generate its output; for example, there are multiple gesture models that generate output in response to a user gesture; or biosensor models that generate output based on features of biosensor signal data; note that per [0024] of the specification, a “prior” can be understood as anything related to a prediction)
 	the individualized model configured to predict a given response of the user based on a stimulus presentation in the virtual environment ([0035-0036], the system predicts or determines a command or gesture i.e. given response, based on user interactions/gestures/interfaces in a virtual environment/interface; [0032, 0074, 0061, 0042], the user is interacting with augmented reality content e.g., selecting AR content, scrolling displayed AR content, pausing animated content, changing displayed AR content, etc.; the “virtual environment” can be interpreted to be 
 	wherein each of the priors is associated with a prediction and a plurality of baseline features in a feature space that is specific to the user and the prediction for an interval of time (a feature set or sub-model of the above model e.g., a biosensor/gesture model, is naturally associated with a prediction of a command or gesture, as noted above; it is also associated with multiple parameters i.e., “plurality of baseline features”; for example, [0045] describes outputs, biosensor data, gesture data, particular features of signal data; these features/parameters can be understood to form a “feature space” i.e., a set of features; they are linked to or are specific to a user i.e., they are influenced by or generated based on user gestures/interactions; as such, they are naturally also linked to an interval of time i.e., a gesture inherently involves a particular interval of time over which the gesture is performed; see also [0105, 0072, 0060], which notes that a processor may process gesture data over an interval of time in real time.)   
 	sampling, iteratively, new responses of the user to respective events in the virtual environment during the stimulus presentation ([0058] the system obtains more sensor data from the user and further refines or tunes the model; see also Abstract, [0034], the system may detect a second, new set of sensor data and use it in combination with a first set to augment its analysis),
 	wherein respective intervals of time are determined for each of the new responses (as noted above, any command or determined gesture e.g., “responses,” is linked to a gesture/interaction by the user, which necessarily involves and is processed within an interval of time; see also [0105, 0072, 0060], which notes that a processor may process gesture data over an interval of time in real time);

 	updating at least one of the priors of the individualized model based on linked ones of the new responses and events ([0058] the system obtains more sensor data from the user and further refines or tunes the model(s); the refining should improve the ability of the model to make predictions regarding such gestures/commands; see also Abstract, [0034], the system may detect a second, new set of sensor data and use it in combination with a first set to augment its analysis),
 	wherein updating the at least one of the priors comprises updating at least one value of the plurality of baseline features in the feature space of the at least one of the priors ([0058, 0045], as noted in [0045], the model(s) use signal data for training; [0058] notes that the models can be repeatedly trained using new sensor data; thus, the sensor data used for the model(s) is updated; this sensor data can be understood to include one or more values generated by user movement e.g., amplitude, frequency etc. as described in [0044-0045]). 
 	However, Kulkarni does not expressly disclose the stimulus presentation is time-stamped. 
 	In the same field of endeavor, Atterer teaches the stimulus presentation is time-stamped (page 7, Section 4.2.2, 4.2.3, it is known to track and timestamp any user interactions with an 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the stimulus presentation is time-stamped as suggested in Atterer into Kulkarni because Kulkarni and Atterer pertain to analogous fields of technology.  Kulkarni pertains to an augmented reality system where a user is interacting with and manipulating a user interface.  Atterer also pertains to a system where a user is intertacting with a user interface. In Atterer, the user’s interactions/selections are tracked and timestamped.  It would be desirable to incorporate this feature into Kulkarni so that the system could obtain meaningful insights into the user’s interactions e.g., see Atterer page 2, Abstract.  

 	Regarding claim 10, combination of Kulkarni and Atterer teaches the invention as claimed in claim 9.  The combination of Kulkarni and Atterer also teaches 
 	determining a threshold of predictability of the response of the user under a pre-determined context within the virtual environment (Kulkarni [0034, 0036, 0037], the system analyzes sensor data to determine/predict a command or gesture; this inherently occurs within a particular context within the VR content; there is also inherently a threshold i.e., a certain set of sensor data results will be determined to be associated with a particular command/gesture, and other sensor data will not be seen as having such an association);
 	receiving, during the sampling, output data from the sensors (Kulkarni [0034, 0036, 0037], the system analyzes sensor data to determine/predict a command or gesture);
 	detecting in the output data that the threshold is satisfied (Kulkarni [0034, 0036, 0037], the system analyzes sensor data to determine/predict a command or gesture; there is inherently a 
 	generating an alert to the virtual environment upon detecting that the threshold is satisfied ([0037], as a result of the sensor data and associated, predicted command/gesture, the system may change the VR content; see also Kulkarni [0032, 0074, 0061, 0042].)

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Kulkarni and Atterer also teaches a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method (Kulkarni Fig. 10, [0093-0095, 0101] describes a device having memory with instructions).

 	Regarding claim 16, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 10 and is rejected for the same reasons. 

Claims 11 and 17 are rejected under 35 U.S.C. 103 under Kulkarni in view of Atterer, as applied in claims 10 and 16, and further in view of Rempell (US 6,546,397).

 	Regarding claim 11, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 10.  However, the combination of Kulkarni and Atterer does not expressly disclose receiving a confirmation from the user based on the alert to the virtual environment.

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving a confirmation from the user based on the alert to the virtual environment as suggested in Rempell into Kulkarni and Atterer because Kulkarni and Rempell pertain to analogous fields of technology.  Kulkarni relates to a system where a the system can obtain user-derived sensor data to determine a command/gesture in an interface; for example, the command/gesture might be to select a menu e.g., see Kulkarni [0042].  Rempell also relates to a user making selections in an interface.  Rempell indicates, as is well known in the art, that a user can select a menu, which results in a sub-menu or interface upon which the user can make an additional selection.  It would be desirable to incorporate this feature into Kulkarni so that the menus and interfaces described in Kulkarni could incorporate well known interface interaction techniques, such as the use of menus, submenus, selectable pop up windows, etc. e.g., see Rempell Fig. 37, col. 10, lines 21-34.

	Regarding claim 17, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 16.  Claim 17 also corresponds to claim 11 and is rejected for the same reasons. 

Claims 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni and Atterer, as applied in claims 10 and 16, and further in view of Kopf (US 9,569,812).

  	Regarding claim 12, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 10.  However, the combination of Kulkarni and Atterer does not expressly disclose pausing the user's access to the virtual environment upon detecting that the threshold is satisfied.
 	In the same field of endeavor, Kopf teaches pausing the user's access to the virtual environment upon detecting that the threshold is satisfied (col. 1, lines 23-26, the Kopf invention relates to a user providing input at a client, and receiving a virtual scene from the server to be rendered at the client; col. 2, lines 20-26, as is well known in the art and as taught in Kopf, due to latency, there may be period where there may be a pause in the client’s access to rendered virtual content in the above client-server communication).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated pausing the user's access to the virtual environment upon detecting that the threshold is satisfied as suggested in Kopf into Kulkarni and Atterer, because Kulkarni and Atterer pertain to analogous fields of technology.  Kulkarni relates to a system where a user can request a change in rendered virtual content by a gesture or action, which in turn results in the interpretation of sensor data as satisfying a criterion/threshold such that it corresponds to a particular command.  Similarly, Kopf pertains to a user providing input at a client that involves requesting virtual content, which is provided by a server. In Kopf, as is well known in the art, upon the request there may be delay or pause in obtaining access to the desired 

 	Regarding claim 13, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 10.  However, the combination of Kulkarni and Atterer does not expressly disclose generating an alert, which is transmitted to a remote device.
 	In the same field of endeavor, Kopf teaches generating an alert, which is transmitted to a remote device (col. 1, lines 19-43, a client device may send a request/alert to a server to request rendering of a virtual scene).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated generating an alert, which is transmitted to a remote device as suggested in Kopf into Kulkarni and Atterer because Kulkarni and Kopf pertain to analogous fields of technology.  Both Kulkarni and Kopf pertain to a user who is requesting the rendering of virtual content. In Kopf, a user can request such content from a server.  It would be desirable to incorporate this feature into Kulkarni to enable the requesting of virtual content of a server, which allows for access to greater processing power e.g., see Kopf col. 2, lines 1-19.

 	Regarding claim 14, the combination of Kulkarni, Atterer and Kopf teaches the invention as claimed in claim 13.  The combination of Kulkarni, Atterer and Kopf also teaches
	pausing the user's access to the virtual environment upon detecting that the threshold is satisfied (Kopf col. 1, lines 23-26, the Kopf invention relates to a user providing input at a client, and receiving a virtual scene from the server to be rendered at the client; col. 2, lines 20-26, as is 
 	resuming the user's access to the virtual environment upon receipt of a confirmation from the remote device (Kopf col. 2, lines 3-26, once virtual content i.e., confirmation, is received from the server at the client device, the virtual content can be accessed and rendered at the client device).

	Regarding claim 18, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 16.  Claim 18 also corresponds to claim 12 and is rejected for the same reasons. 

 	Regarding claim 19, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 16.  Claim 19 also corresponds to claim 13 and is rejected for the same reasons. 

	Regarding claim 20, the combination of Kulkarni, Atterer and Kopf teaches the invention as claimed in claim 19.  Claim 20 also corresponds to claim 14 and is rejected for the same reasons.  

Claims 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni and Atterer, as applied in claims 10 and 16, and further in view of Kaifosh (US 2019/0228330).

 	Regarding claim 21, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 15.  However, the combination of Kulkarni and Atterer does not expressly 
 	In the same field of endeavor, Kaifosh teaches wherein updating the at least one of the priors further comprises updating a weight of the at least one value of the plurality of baseline features in the feature space of the at least one of the priors ([0119-0120, 0123-0125], in a system that involves obtaining data from biosensors to determine how a user is moving, the system also updates the weights applied to different sensor data, based on the confidence level in the data output by a corresponding sensor).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated updating the at least one of the priors further comprises updating a weight of the at least one value of the plurality of baseline features in the feature space of the at least one of the priors as suggested in Kaifosh into Kulkarni and Atterer because Kulkarni and Kaifosh pertain to analogous fields of technology.  Both Kulkarni and Kaifosh pertain to systems that analyze data received from biosensors to predict movements/gestures of a user, and use machine learning models/algorithms to do so e.g., see Kaifosh [0109, 0127].  In Kaifosh, a weight is applied to data from a sensor based on a confidence level in the output of the sensor, and this weight may change over time depending on changing confidence levels.  It would be desirable to incorporate this feature into Kulkarni so that sensor data could be properly weighted and refined based on associated confidence levels e.g., see Kaifosh [0119, 0120, 0124, 0126].   

.  

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 9 and 15.

 	Regarding claims 9 and 15, Applicant alleges that the cited prior art does not teach the amended limitation of “wherein each of the priors is associated with a prediction and a plurality of baseline features in a feature space that is specific to the user and the prediction for an interval of time … updating at least one of the priors of the individualized model based on linked ones of the new responses and events, wherein updating the at least one of the priors comprises updating at least one value of the plurality of baseline features in the feature space of the at least one of the priors.”
 	Examiner respectfully disagrees.  A “prior” can be understood to be something that relates to a prediction e.g., see [0024] of the specification.  The claim and specification imply that a prior can be something that has multiple features.  Kulkarni teaches a system for predicting commands/gestures of a user i.e., the “individualized model,” which in turn can include multiple models, components and parameters e.g., “priors.”  For example, Kulkarni Fig. 2, [0045, 0058] notes that the system can include multiple gesture/biosensor models, which generate output/predictions in response to user gestures and incorporate biosensor signal data and their corresponding characteristics.  The models are predicting commands/gestures of a user based on an interaction/gesture of the user, and thus naturally are associated with an interval of time i.e., the interval of time during which the user gesture was detected or processed e.g., see Kulkarni 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Le (US 2007/0173733) teaches determining mental state based on analysis of biosignals e.g., see Le Abstract.     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143